Title: From Benjamin Franklin to George Washington, 22 July 1776
From: Franklin, Benjamin
To: Washington, George


Sir
Philada. July 22. 1776
The Bearer, Mr. Joseph Belton some time since petitioned the Congress for Encouragement to destroy the Enemy’s Ships of War by some Contrivances of his Invention. They came to no Resolution on his Petition; and, as they appear to have no great Opinion of such Proposals, it is not easy, in the Multiplicity of Business before them, to get them to bestow any part of their Attention on his Request. He is now desirous of trying his Hand on the Ships that are gone up the North River; and as he proposes to work intirely at his own Expence, and only desires your Countenance and Permission, I could not refuse his Request of a Line of Introduction to you, the Trouble of which I beg you to excuse. As he appears to be a very ingenious Man, I hope his Project may be attended with Success. With the sincerest Esteem and Respect, I have the Honour to be, Your Excellency’s most obedient and most humble Servant
B Franklin
Genl. Washington
